DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al (JP 2010/100883A), hereinafter “Satoshi”, as cited in the IDS dated 12/15/2020.
Regarding claim 1, Satoshi discloses a manufacturing method and apparatus for a three-dimensional shaped object in which a plurality of solidified layers are laminated and integrated by repeatedly performing formation of a solidified layer by irradiating a predetermined portion of the powder layer with a light beam (i.e., wintering step) ([0001]). Satoshi discloses that at least one recess is provided on a main surface of a modeling table or modeling plate (i.e., a support) that is in contact with the 3D object ([0006]). Satoshi discloses that the solidified portion of the 3D object is in contact with a concave portion or recess of the modeling table or plate, thereby preventing a peeling or shrinkage effect ([0004]-[0007]). Satoshi discloses the concave portion of the modeling table or the modeling plate may have a groove shape and it is preferable that the groove-shaped recess (i.e., a supporting step of supporting the molded body by a support having groove portions at positions configured to insert each of the projection portions in a state where the plurality of projection portions are inserted into the groove portions) has a form along the peripheral edge (edge) of the bottom surface of the three-dimensional shaped object to allow a “hooking effect” to the entire peripheral edge of the bottom surface of the three-dimensional shaped object, and warping / peeling from the peripheral part of the three-dimensional shaped object can be more reliably prevented ([0014]). It is shown in Figure 6, a three dimensional object (i.e., a molded body) having at least two projection portions (i.e., a molded body forming step of forming a molded body having a plurality of projection portions) that hook into or are inserted into the grooves of the modeling table/plate (Fig. 6). Satoshi discloses the material contains a metal powder (i.e., a powder) and a resin powder (i.e., binder) ([0019]). Satoshi a three-dimensional shaped object is manufactured on a modeling plate under the condition that the solidified layer is a sintered layer (i.e., a sintering step of sintering the powder by heating the molded body in a state of being supported by the support) ([0027). Satoshi discloses a shrinkage phenomenon can occur when the solidified layer is solidified when the molten powder is cooled, which results in warping and peeling of he 3D dimensional object ([0004]). Satoshi discloses the bottom surface of a three-dimensional shaped object is locally hooked by the concave portion or recess of the modeling table/plate in order to prevent shrinkage of the molded body during a sintering step ([0007], Fig 6).  
Regarding claim 2, Satoshi discloses a three-dimensional object (i.e., a molded body) having at least two projection portions (i.e., a molded body forming step of forming a molded body having a plurality of projection portions) that hook into or are inserted into the grooves of the modeling table/plate (Fig. 6).
Regarding claim 3, Satoshi discloses in Fig 6 a 3D object (i.e., molded body) that shows the longitudinal direction of the molded body and the projection portions and groove portions of the modeling table/plate (Fig 6).
Regarding claim 4, Satoshi discloses that the shape of the recess can be a cylinder shape, polygonal shape, or conical shape ([0028], Fig 6). A conical shape has a width that becomes narrower toward a direction of being extended from the insertion position of the projection portion. 
Regarding claim 5, Satoshi discloses that the shape of the recess can be a cylinder shape, polygonal shape, or conical shape ([0028], Fig 6). 
Regarding claim 6, Satoshi discloses the material contains a metal powder (i.e., a powder) and a resin powder (i.e., binder) ([0019])
Regarding claim 7, Satoshi discloses the modeling plate can be made of a ceramic material ([0033]). 
Response to Arguments
Applicant’s arguments, see pp. 4-7, filed 6/22/2022, with respect to the 35 U.S.C. 103 rejection over Satoshi (JP 2010/100833) have been fully considered but they are not persuasive. 
Applicant states that Satoshi appears to prevent movement rather than allow or control the shrinkage. Applicant has amended claim1 to further clarify the “groove portion” and the longitudinal movement of “projection portion” with the “groove portion”. Applicant submits that Satoshi does not disclose “the elongate groove portion extends from an insertion position of the projection portion in a specified direction that specifies a direction of shrinkage of the molded body to allow controlled shrinkage of the molded body in the specified direction that is transverse to the first direction, the projection portion moving longitudinally along the elongate groove portion in the direction of shrinkage of the molded body during the sintering step”. 
However, it is shown in Figure 6, a three-dimensional object (i.e., a molded body) having at least two projection portions (i.e., a molded body forming step of forming a molded body having a plurality of projection portions) that hook into or are inserted into the grooves of the modeling table/plate (Fig. 6). Satoshi discloses a shrinkage phenomenon can occur when the solidified layer is solidified when the molten powder is cooled, which results in warping and peeling of the 3D dimensional object ([0004]). Satoshi discloses the bottom surface of a three-dimensional shaped object is locally hooked by the concave portion or recess of the modeling table/plate in order to prevent shrinkage of the molded body during a sintering step ([0007], Fig 6). It is understood that a shrinkage phenomenon can still occur in the object of Satoshi and that if shrinkage is to occur, that the projection portion of the object would move longitudinally along the elongate groove portion. Therefore, Satoshi still teaches the claimed invention and the rejection of claims 1-7 under 35 U.S.C. 103 is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734